Citation Nr: 0703673	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  02-18 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his brother



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from January to November of 
1975 and from July 1977 to March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision issued 
by the RO.

The Board remanded this case back to the RO for additional 
development in January 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.



REMAND

In July 2004, the veteran appeared for a VA Travel Board 
hearing before an acting Veterans Law Judge who is no longer 
employed by the Board.  In a letter received by the Board in 
January 2006, in response to a Board inquiry, the veteran 
specified that he wished to exercise his right to a further 
Travel Board hearing with a different Veterans Law Judge.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) (a claimant has right to a hearing before 
the issuance of a Board decision); 38 C.F.R. §§ 3.103(a) and 
(c)(1), 19.9, 19.25, 20.503, 20.704).  

Therefore, in order to fully and fairly adjudicate the 
veteran's appeal, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge at 
the Columbia VARO at the earliest 
possible date.

Then, this case should be returned to the Board for 
appropriate action.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



